Russell, C. J.
This was a suit foreclosing a statutory lien of attorneys at •law on real estate, the same being an action at law. Other parties prayed to be allowed to intervene, alleging as ground of intervention that they held a superior lien in the form of a mortgage upon the same real estate, which had been foreclosed by a court of competent jurisdiction; and that unless they were allowed to intervene, the judgment in favor of plaintiffs would be used to interfere with the lien of intervenors, and would cause a multiplicity of suits. Intervenors prayed that they be made parties defendant and allowed to resist the relief sought by the plaintiffs, to the extent of having the amount of plaintiffs’ judgment ascertained to be a reasonable claim, and that a previous judgment and decree already obtained by intervenors against the owner of the real estate be declared a superior lien upon the property, and that any judgment obtained by plaintiffs be declared to be inferior to the lien of intervenors. The court overruled demurrers and objections interposed by the plaintiffs to the petition for intervention, and to this judgment the plaintiffs excepted. Held, that under the facts of this case the Court of Appeals, and not the Supreme Court, has jurisdiction of the writ of error, which raises no question to be determined by a court of equity, or as to title to land, or any other question of which this court has jurisdiction under the constitution of this State. Burgess v. Ohio National Life Ins. Co., 177 Ga. 48 (169 S. E. 364), and cit.

Transferred to the Court of Appeals.


All the Justices conew, except Hill, J., absent because of ill/ness.